DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on November 10, 2020 are entered into the file. Currently, claims 18, 29, 35 and 37 are amended; claims 1-17, 19-27, 31-34, 36 and 38 are cancelled; claims 40-43 are new; resulting in claims 18, 28-30, 35, 37 and 39-43 pending for examination. 

Response to Arguments
Response-Claim Objections
The previous objection to claim 29 is overcome by Applicants amendment to the claim in the response filed November 10, 2020.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are overcome by Applicants arguments on pages 5 and 6 in the response filed November 10, 2020. The Applicant states on page 5 that the use of “first” and “second” in the claims, while being different from the specification, the claims are written in a way to be 

The previous rejection of claims 18-20, 28-30, 35, 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are overcome by Applicants amendments to the claim set received with the response filed November 10, 2020. 
Claims 18, 35 and 37 have been amended to address the issues raised in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and therefore the rejections have been overcome.
  Claims 20 and 38 have been cancelled by the Applicant in the response filed November 10, 2020, and therefore, the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot. 

Reasons for Allowance
Claims 18, 28-30, 35, 37 and 39-43 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.

Independent claim 18 of the instant application is directed to a method of using an apparatus outdoors, wherein the method is comprised of the following steps:

providing a garment or equipment comprising a surface of material having a base camouflage pattern and at least one thermochromic ink composition applied to the surface, the at least one thermochromic ink composition having a first colour state wherein a first colour is exhibited and a second colour state wherein a second colour is exhibited, wherein the first colour is coloured such that the base camouflage pattern is not visible in the first colour state and the second colour is colourless such that the base camouflage pattern of the surface is visible in the second colour state, wherein the first colour state is induced when the surface is brought to a first set temperature and the first colour state is fixed until the surface is brought to a second set temperature that induces the at least one thermochromic ink composition to change to the second colour state; 
heating the surface from an ambient temperature to the first set temperature with a heat source to induce a colour change from the second colour state to the first colour state; 
and cooling the surface from the ambient temperature to the second set temperature with a refrigeration source to induce a colour change from the first colour state to the second colour state, wherein the first set temperature and the second set temperature are separated by at least 50°C; 
wherein the second colour state is fixed until the surface is heated with the heat source to the first temperature that induces the at least one thermochromic ink composition to change to the first colour state.

The closest prior art to the claimed invention is the previously used combination of Harvey et al. (US 2012/0211156) in view of Nakashima et al. (US 5,558,699).
Harvey et al. teaches a fabric or coating having a multi-seasonal camouflage pattern utilizing temperature activated color changing inks (thermochromic ink composition) which allow the camouflage pattern to change color in outside temperature to match the appropriate season to which the temperatures corresponds, allowing a hunters clothing (garment) and equipment to blend into the environment in which the camouflage is used ([0011]). The camouflage is comprised of a first layer of a printed camouflage layer (base camouflage pattern) applied to the fabric (surface of material), wherein the printed camouflage pattern is comprised of a non-temperature activated color changing ink representing a typical background of a single season which does not change color ([0012, 0021-0022, 0036-0039]). On or more layers of temperature activated color change ink (at least one temperature induced color pattern) are applied or printed over (carried by the surface) the printed camouflage pattern (base camouflage pattern), either in the same pattern or over different portions of the printed camouflage pattern (base camouflage pattern) ([0013-0016, 0018-0038]). The temperature activated color change inks reversibly change from a first color state to a second color state in response to a change in temperature at a pre-determined temperature range, such that the camouflage pattern visible to the eye changes at the 
Harvey does not teach a method of using a camouflage having at least one thermochromic ink, wherein the surface is heated with a heat source from an ambient temperature to a first set temperature to induce a color change from the second color state to the first color state and cooled with a refrigeration source to a second set temperature to induce a color change from the first color state to the second color state, wherein the first set temperature and the second set temperature are separated by at least 50°C as presently required by the claims. Harvey further does not teach that the second color state is fixed until the surface is heated with the heat source to the first temperature that induces the thermochromic composition to change to the first color state as required by the claims. 
The secondary reference to Nakashima does not cure the deficiencies of Harvey as Nakashima does not teach the method of using an apparatus comprising a thermochromic ink, wherein the color change occurs by applying a heating or cooling source to the surface of the apparatus. 

Upon further searching, Shibahashi et al. (US 2003/0087580) was found to be close prior art to the claimed invention. Shibahashi et al. teaches a color-changeable toy body to which a quasi-reversible thermochromic material is applied in a pattern and changes color based upon changes in temperature ([0005-0006, 0017-0026, 0030-A using ice or cold water such as a temperature range of 0°C to 15°C, the quasi-reversible thermochromic coloring changes to a colored state, and maintains the colored state even when the toy is returned to the ordinary temperature ([0021]). If the temperature of the same toy is heated above the higher temperature TB using a heating source such as a hot water bath or hair dryer and is within the range of 27°C to 90°C, then the quasi-reversible thermochromic coloring changes to the colorless state, and maintains the colorless state even when the toy is returned to ordinary temperatures ([0018-0022]). Shibahashi et al. teaches that with this quasi-reversible thermochromic coloring, the range of temperature in which both colored state and the colorless state can coexist extends over the range of ordinary temperature and is referred to as the “two color holding temperature range” which is typically around 10°C to 35°C ([0018]). 
Shibahashi et al. does not teach the combination of features required by independent claim 18 of the instant application. Specifically, Shibahashi et al. does not teach heating the surface from an ambient temperature to a first set temperature to change from the colorless second colored state to a colored first color state and cooling the surface to a second set temperature to change from the colored first color state to the colorless second color state, wherein the difference between the first set temperature and the second set temperature is at least 50°C as require by independent claim 18 of the instant application. In all the examples taught by Shibahashi et al., the A and TB about 20-27°C ([0027-0044]), which is well below the difference of “at least 50°C” required by claim 18. 
Therefore, Shibahashi et al. does not teach or render obvious the claim invention as set forth by the claims of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA POWERS
Examiner
Art Unit 1785




/LAURA C POWERS/Primary Examiner, Art Unit 1785